DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 9, 11, 12, 14, 20, 27, 28, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Restarick, et al. US2004/0055752 in view of Irani, et al.
Restarick, et al. teaches a system comprising a production tubing through an upper and lower zone in a well;
an apparatus (Figure 4a, when plug 78 has been removed for production ¶0035) comprising:
a plurality of valves 104 (Figure 2 shows multiple deviated wells 12, 14, and 16, for example), wherein each valve of the plurality of valves is associated with a respective production zone (each of the deviated legs 12, 14, and 16) of a well, such as a lower zone and an upper zone, wherein each valve comprises:
a valve body 102 having a passage 64;
an inflow fluid input 86 through which a formation fluid from the respective production zone is to enter the passage of the valve body via entry through 120;
a sensor 126 located within the valve body, wherein the sensor is to measure a property density of the formation fluid flowing into the passage of the valve body, and wherein a processor (via fiber optic lines 92, as described in ¶0042) coupled to the sensor output.
Restarick, et al. does not teach that the processor is programmed to determine a fraction of a subject fluid in the formation fluid from the respective production zone based on the measured density; determining that the subject fluid is reaching a bubble point, wherein the subject fluid is gas; and in response to determining that the subject fluid is reaching the bubble point, adjusting the inflow fluid input to reduce the flow of the 
Irani, et al. teaches that it is known in the art to take density measurements to determine relative proportions and fractions of measured elements, and to determine the bubble point of a fluid ¶0015 to obtain desired properties of the fluid being produced.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Restarick, et al. in view of Irani, et al. to use the controller to determine relative proportions and fractions of the input fluid to the production passageway and to determine if a bubble point has been reached to control the valve of Restarick, et al.  Such a program is necessarily a machine readable medium (the controller) that has the claimed program code, as described above.
Restarick, et al. further teaches each valve has:
An upstream fluid input (from the bottom near 64) through which an upstream fluid entered the valve body;
A fluid output (top near 134) through which a mixed fluid of the upstream fluid and the formation fluid exits due to mixing above 78 (when the plug is removed) ;
An inflow flow meter 126 (wherein 126 can measure density, flow rates, or combinations thereof ¶0058) to measure a volumetric flow rate of the formation fluid flowing into the inflow fluid;

flowing out the fluid output (up the tubular past 134);
an output flow meter (wherein fluid flow rate is described in ¶0058, which necessarily requires a flow meter) to measure a volumetric flow rate of the mixed fluid flowing out;
an inflow flow meter 126 (wherein this sensor includes measuring flow rate, as described above related to the output flow meter) to measure a volumetric flow rate of the formation fluid flowing into the inflow fluid input;

the processor is further programmed to determine the fraction of the subject fluid in the formation fluid flowing in the inflow fluid input using at least  the density of the upstream fluid, as described in combination with Irani, et al. above.
The subject fluid is at least one of water, oil, or natural gas, wherein a production wellbore necessarily has at least one of the claimed water, oil, or natural gas.
The upstream fluid mixed with the formation fluid to create the mixed fluid, and the sensor 124 measures the volumetric flow rate (as described above) of the mixed fluid and the density of the mixed fluid with the sensor positioned in a well-mixed range of the valve body.
A controllable inflow valve 104 (which is a sleeve valve that can be moved up to open flow through port 90).
Restarick, et al. further teaches a method comprising:

Measuring the density of the first formation fluid, as described above, 
Determining the first fraction of the subject fluid in the first formation fluid based on the measured density of the first formation fluid, determining whether the first fraction exceeds a first threshold value; and in response to determining that the first fraction exceeds the first threshold value, adjusting the inflow input to reduce a flow of the first formation fluid flowing into the inflow input, as described above in combination with Irani, et al. 
Measuring an inflow pressure (wherein pressure is one of the detected parameters described in ¶0058), and determining if the subject fluid is reaching the bubble point (as taught by Irani, et al.) and adjusting the inflow fluid input (by adjustment of sleeve 104 to control fluid flow 122 as shown in Figure 4b) to reduce the flow of the first formation fluid into the inflow fluid input.
The combination of Restarick, et al. and Irani, et al. teaches receiving, via an inflow fluid input of a second valve, a second formation fluid from a second production zone in the subsurface formation of the well (another of the legs shown in Figure 2);
determining a second fraction of the subject fluid in a mixed fluid comprising the first formation fluid and a second formation fluid, wherein a similar valve 100 setup is provided as for the first valve;
determining whether the second fraction exceeds a second threshold value; and
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Restarick, et al. in view of Irani, et al. as applied to claim 1 above, and further in view of Rioufol, et al. US2010/0089141.
Restarick, et al. in view of Irani, et al. teaches the invention substantially as claimed, as described above, but does not teach the valve comprises a pressure-holding shroud around the sensor.
Rioufol, et al. teaches a flow meter ¶0048 that has a shroud 700 as shown in Fiure 6 to limit access to the inside of the production tubing 40 as described in ¶0050 and to direct fluid flow exiting the section ¶0051.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Restarick, et al. in view of Irani, et al., further in view of Rioufol, et al. to provide a pressure holding shroud around the sensor to limit access to the production tubing and to direct fluid flow exiting the sensor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/333140 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of ‘140 discloses the invention as claimed, but recites fluid in the well, which is obviously equivalent to formation fluid. Similarly, ‘140 discloses a controller, in which it is obvious to use a machine-readable medium as a well-known control means.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        1/13/2021